 Case 5:20-cv-00550-GW-SP Document 17 Filed 06/25/20 Page 1 of 1 Page ID #:59


 1
 2
 3
 4
 5
 6                                  UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
 7
 8   RAFAEL ARROYO, JR.,                             ) Case No.: EDCV 20‐550‐GW‐SPx
                                                     )
 9             Plaintiff,                            )
                                                     ) ORDER
10      v.                                           )
     THRIFTY PAYLESS, INC., a California             )
11   Corporation; and Does 1‐10,                     )
                                                     )
12             Defendants.                           )
                                                     )
13                                                   )
                                                     )
14                                                   )
                                                     )
15
16                                               ORDER

17
18           The Court hereby vacates all currently set dates, with the expectation that the parties

19   will file a Joint Stipulation for Dismissal within 60 days. The Court sets an Order to Show re:

20   Settlement Hearing for August 20, 2020 at 8:30 a.m. The parties are advised the hearing will

21   be vacated, and no appearance will be required provided a stipulation to dismiss, is filed by

22   noon on August 18, 2020.

23   IT IS SO ORDERED.

24
25
     Dated: June 25, 2020               _____________________________________
                                         HONORABLE GEORGE H. WU
26                                       United States District Judge
27
28

     Notice of Settlement              -1-                  5:20-cv-00550-GW-SP
